In The 
Court of Appeals
For The
First District of Texas



NO. 01-00-00584-CV



FORMOSA PLASTICS CORPORATION, U.S.A., AND FORMOSA PLASTICS
CORPORATION, TEXAS, Appellants & Cross-Appellees

V.

MATERIAL PARTNERSHIPS, INC., Appellee & Cross-Appellant



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 9736829



 
DISSENTING OPINION ON MOTION FOR REHEARING

	I would grant the motion for rehearing, and reverse and render that MPI take
nothing.
	These parties made an oral agreement to essentially benefit one another in a
marketplace in which they had common interests.  Without labeling the relationship
between the parties, Formosa was to sell its scrap product to MPI for "best prices"
and MPI was to help Formosa in building its customer base by introducing Formosa
to certain customers of MPI.
	However the parties chose to characterize their relationship to third parties, the
only benefit MPI chose to bargain for was a favorable discounted price regarding
Formosa's scrap, which MPI planned to resell.
	If MPI was damaged, it had the burden to prove its damages.  The measure of
damages could only have been receiving less than the "best prices" MPI bargained
for.  MPI failed to carry its burden on its only possible damages, and therefore should
take nothing by its claim.
	Because I believe the majority has misplaced the burden of proof and has
applied a measure of damages, unjust enrichment, inappropriately, I respectfully
dissent. 

							Davie L. Wilson
	 						Justice

Do not publish.  Tex. R. App. P. 47.